BENSON, Senior District Judge,
concurring.
I concur that the link between Goodro’s lawsuit and Congress’s action is “too tenuous to satisfy the catalyst test,” and suggest this court’s holding in Truax and in the present case that the appellant was not the prevailing party is supported by the legislative history of the Reform Act of 1984.
The district court’s remand of Goodro’s case to the Secretary for reevaluation under the newly codified medical improvement standards terminated the litigation. Goodro was awarded benefits at the administrative level, which award did not entitle him to attorney’s fees under the EAJA.
Section 2(d)(4) of the Social Security Disability Benefits Reform Act of 1984, Pub.L. No. 98-460, 98 Stat. 1794, 1798 provides:
The decision by the Secretary on a case remanded by a court pursuant to this subsection shall be regarded as a new decision on the individual’s claim for benefits, which supersedes the final decision of the Secretary. The new decision shall be subject to further administrative review and to judicial review only in conformity with the time limits, exhaustion requirements, and other provisions of section 205 of the Social Security Act and regulations issued by the Secretary in conformity with such section.
This court’s decisions in Truax and the present case are clearly in compliance with the congressional intent as set out in S.Rep. No. 466, 98th Cong., 2d Sess. 14 (1984):
Insofar as the Committee has not provided for cases that are no longer live and properly pending on the date of enactment to be reopened and reconsidered, this provision merely restates existing law that precludes judicial review of administrative denials of claims that the claimants themselves allowed to become final. Califano v. Sanders, 430 U.S. 99 [97 S.Ct. 980, 51 L.Ed.2d 192] (1977). And because the new medical improvement standard will be applied to claims that are not stale; that is, claims that are live and properly pending in the administrative appeals process or in court on the date of enactment — there will be no further litigation on the medical improvement issue in connection with those claims either. The combined effect, then, will be to eliminate all of the current litigation on the medical improvement question under existing law and to start afresh under the new statutory standard.